DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are pending.
	In response to the amendments filed on 12/02/2022 with respect the claims 4, 21, 25, and 29, claim objections is  withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/02/2022has been entered. Claims 1-30 are pending.

Response to Arguments
Applicant's arguments filed on 12/02/2022  have been considered but are moot in view of the new ground(s) of rejection.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 19-20,23-24, and 27-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al (EP3952509), in view of Lyu et al (US20210037516), in further view of Takeda2 et al (US20220191900), in further view of Lin et al (US20140050176).

Regarding claim 1, the cited reference Takeda discloses a method of wireless communication performed by a user equipment (UE) (¶0009 discloses a user terminal and a radio communication method capable of appropriately generating a HARQ-ACK codebook even when multiple SPSs are used), comprising: receiving activation or reactivation downlink control information (DCI) for a semi-persistent scheduling (SPS) configuration (¶0060 discloses that the UE receives DCI format 1_1 corresponding to the activation DCI and receives the SPS PDSCH activated by the DCI and ¶0018 
discloses that the UE may activate or release the SPS configuration based on the DCI (SPS activation DCI or SPS release DCI)), wherein the activation or reactivation DCI includes a downlink association index (DAI) (¶0104 discloses  activation DCI at locations
derived from a value of at least one of the C-DAI and the T-DAI); and transmitting acknowledgement or negative acknowledgement (ACK/NACK) feedback in the PUCCH communication based at least in part on the DAI (¶0032 discloses that the UE may determine the number of bits of the Type 2 HARQ-ACK codebook based on a given field (for example, a Downlink Assignment Indicator (Index) (DAI) field) in the DCI. The DAI field may include a counter DAI (C-DAI) and a total DAI (T-DAI) and ¶0050 discloses that the UE may map the HARQ-ACK bits corresponding to the SPS PDSCH and the SPS release associated with the activation DCI at locations derived from a value of at least one of the C-DAI and the T-DAI where ¶0024 discloses the UE may transmit HARQ-ACK feedback by using one PUCCH resource in units of HARQ-ACK codebooks including bits of one or more pieces of acknowledgement information). However, Takeda does not explicitly teach DAI that is incremented by a value equal to a number of SPS occasions that are multiplexed in a same physical uplink control channel (PUCCH) communication.
	In an analogous art Lyu teaches DAI that is incremented by a value equal to a number of SPS occasions that are multiplexed in a same physical uplink control channel (PUCCH) communication (¶0117 discloses that downlink assignment index (DAI) 430 subfield in the MAC CE 400 may have a bit width of 4 bits… In an example, the 2 most significant bits (MSB) bits are the counter DAI that indicates a sequential value for each SPS opportunity in the SPS interval that is used... In an example, the 2 least significant bits (LSB) bits are the total DAI, which indicates the total number of SPS opportunities in a particular slot that are used).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Lyu where DAI can indicate how many transmissions require HARQ feedback used for data transmission, thereby achieving more efficient resource usage. Lyu discloses that total number of SPS opportunities in a particular slot that are used, however, Lyu does not explicitly that SPS occasions are multiplexed in a same physical uplink control channel (PUCCH) communication.
	In an analogous art Takeda2 teaches that SPS occasions are multiplexed in a same physical uplink control channel (PUCCH) communication (Fig. 4 and ¶0128 discloses that a plurality of SPS occasions corresponding to one SPS configuration information #1 are configured within a predetermined window (here, the slot #n)… SPS occasions may be transmitted by using a single PUCCH resource).
	
    PNG
    media_image1.png
    439
    829
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of takeda2 to appropriately control feedback of a plurality of pieces of delivery confirmation information.
	However, the combination of Takeda, Lyu, and Takeda2 does not explicitly teach wherein a number of consecutive bits of the ACK/NACK feedback are based at least in part on the DAI, and wherein a number of appended bits of the ACK/NACK feedback are based at least in part on whether the ACK/NACK feedback is for a non-initial SPS occasion.
	In an analogous arts, Che discloses that a number of consecutive bits of the ACK/NACK feedback are based at least in part on the DAI (¶0039 discloses the terminal device spatially bundles ACK/NACKs for the SPS PDSCH … in which the DL DAI value is equal to 1. ¶0075 discloses that the base station receives the ACK/NACK which has been processed through ACK/NACK bundling and is fed back by the terminal device via the PUCCH format 1a/1b resource corresponding to the PDCCH in which the DL DAI value is equal to 1) and wherein a number of appended bits of the ACK/NACK feedback are based at least in part on whether the ACK/NACK feedback is for a non-initial SPS occasion (¶0100 discloses the UE may perform feedback by using a ACK/NACK bundling scheme, i.e., bundling ACK/NACK corresponding to the SPS PDSCH and the PDCCH in which the DL DAI value is equal to 1. The bundling is performed in unit of codeword, … bundled information of 1 bit or 2 bits may be obtained. The bundled information may be transmitted via PUCCH. ¶0106 discloses that the UE may first spatially bundle ACK/NACK to be fed back, and transmit 2-bit information, i.e., b(0) and b(1) … HARQ-ACK(0) and HARQ-ACK(1)).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Lin where ACK/NACK bundling and ACK/NACK channel selection can be used to reduce the number of transmitted ACK/NACK bits and reduce overhead. 

Regarding claims 2, 20, 24, and 28, the combination of Takeda, Lyu,Takeda2, and Lin discloses all limitations of claims 1, 19, 23, and 27 respectively, Takeda further discloses wherein
 the activation or reactivation DCI has DCI format 1_1 and DCI for SPS release also has DCI format 1_1 (¶0201 discloses that the SPS (SPS PDSCH) activated by a specific downlink control information format (for example, DCI format 1_1 and ¶0067 discloses that The PDSCH scheduled by the DCI format 1_1 including (C-DAI, T-DAI) = (x, y) (x and y are integers) is also referred to as PDSCH (x, y). The same notation may be applied to the SPS PDSCH, the SPS release, and the like associated with the activation DCI).

Regarding claim 3, the combination of Takeda, Lyu, Takeda2, and Lin discloses all limitations of claim 1, Takeda further discloses wherein the activation or reactivation DCI and the DCI for SPS release are received via a first carrier or a first cell (Fig. 2A below discloses an example, the DCI format 1_1 of the slot 0 of the CC2 includes (C-DAI, T-DAI) = (1, 2) and the corresponding SPS release of the slot 1 of the CC2), 

    PNG
    media_image2.png
    449
    985
    media_image2.png
    Greyscale


and wherein the SPS configuration is for a second carrier or a second cell (¶0058 discloses that the UE has a plurality of SPS configurations for four serving cells (CC0 to CC3)). 

Regarding claim 19, the claim is drawn to method of wireless communication performed by a base station performing substantially the same features of the method of claim 1. Therefore, 
the claim is subject to the same rejection as claim 1.

Regarding claim 23, the cited reference Takeda discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled 
to the memory (¶0204 discloses the user terminal 20 may be physically configured as a computer apparatus including a processor 1001, a memory 1002), the memory and the one or more processors configured to performed by a base station performing substantially the same features of the method of claim 1. Therefore, the claim is subject to the same rejection as claim 1.

Regarding claim 27, the cited reference Takeda discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory (¶0204 discloses the base station 10 may be physically configured as a computer apparatus including a processor 1001, a memory 1002), the memory and the one or more processors configured to performed by a base station performing substantially the same features of the method of claim 1. Therefore, the claim is subject to the same rejection as claim 1.

Claims 4-8, 9-10, 11, 13-16, 21-22, 25-26, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (EP3952509), view of Lyu et al (US20210037516), in further view of Takeda2 et al (US20220191900) , in further view of Lin et al (US20140050176), in further view of Babaei et al (WO2020223195).

Regarding claims 4, 21, 25, 29, the combination of Takeda, Lyu, Takeda2, and Lin discloses all limitations of claims 1, 19, 23, and 27 respectively. However Takeda further discloses the DAI is incremented by either: a value of one to represent an initial SPS communication associated with the SPS configuration, or the value equal to the number of SPS occasions that are multiplexed in the same PUCCH communication regardless of the SPS configuration to which the plurality of SPS occasions belong (¶0032 discloses that the DAI field may include a counter DAI (C-DAI) and a total DAI (T-DAI) where ¶0033 discloses that the C-DAI may correspond to a value obtained by counting the PDSCH reception or the SPS release in ascending order and then in ascending order of the PDCCH monitoring occasion for one or more DCIs included in a given period and ¶0034 discloses the T-DAI in the DCI for scheduling data in a given time unit (for example, PDCCH monitoring occasions) within the given period may indicate the total number of data scheduled up to the time unit within the given period). However, the combination does not explicitly teach the UE is operating in an SPS-only mode, wherein a plurality of SPS 
occasions are multiplexed in the same PUCCH communication regardless of an SPS configuration to which the plurality of SPS occasions belong.
In an analogous art Babaei teaches the UE is operating in an SPS-only mode, wherein a 
plurality of SPS occasions are multiplexed in the same PUCCH communication regardless of an SPS configuration to which the plurality of SPS occasions belong (¶0173 discloses that the HARQ-ACK for more than one SPS PDSCH receptions/release in a same PUCCH will occur in case of multiple SPS configurations and/or shorter SPS periodicities. For multiple SPS configurations and/or shorter SPS periodicities, HARQ-ACK for more than one SPS PDSCH receptions/release in a same PUCCH may be reported. ¶00231 discloses that the wireless device may receive a plurality of downlink receptions. The plurality of downlink receptions may comprise zero dynamically
scheduled PDSCHs where downlink reception could be dynamically scheduled PDSCH or semi-persistently scheduled PDSCH or a DCI indicating release of downlink SPS (¶0223)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Babaei which may reduce uplink signaling overhead, may increase data rates, reduce latency/delay of a communication, and reducing downlink signaling overhead (due to wrong rescheduling decisions) (Babaei, ¶0229).

Regarding claim 5, the combination of Takeda, Lyu, Takeda2, Lin, and Babaei discloses all limitations of claim 4. The cited reference Babaei further discloses wherein the DCI includes a PUCCH resource indicator to indicate a PUCCH resource in which the ACK/NACK feedback is to be transmitted (¶0206 discloses that UE determines a PUCCH resource after determining a set of PUCCH resources for O-uci HARQ- ACK information bits. The PUCCH resource determination may be based on a PUCCH resource indicator field in a last DCI).

Regarding claim 6, the combination of Takeda, Lyu, Takeda2, Lin, and Babaei discloses all limitations of claim 4. The cited reference Takeda further discloses wherein the ACK/NACK feedback is transmitted in a Type 2 hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook (¶0054 discloses that the HARQ-ACK codebook of the Type 2 HARQ-ACK may be determined).

Regarding claims 7, 22, 26, and 30, the combination of Takeda, Lyu, Takeda2, and Lindiscloses all limitations of claims 1, 19, 23, and 27 respectively. However Takeda further discloses wherein the number of SPS occasions are configured by the SPS configuration and the DAI is incremented by the value equal to the number of SPS occasions, of the SPS configuration (¶0022 discloses that the configuration information regarding the SPS (for example, an "SPS-Config" information element of RRC) may include an index (SPS 

index) for identifying the SPS, information regarding a resource of the SPS . ¶0032 discloses that the DAI field may include a counter DAI (C-DAI) and a total DAI (T-DAI) where ¶0033 discloses that the C-DAI may correspond to a value obtained by counting the PDSCH reception or the SPS release in ascending order and then in ascending order of the PDCCH monitoring occasion for one or more DCIs included in a given period and ¶0034 discloses the T-DAI in the DCI for scheduling data in a given time unit (for example, PDCCH monitoring occasions)). However, the combination does not explicitly teach the number of SPS occasions, of the SPS configuration, that are multiplexed in the same PUCCH communication.
In an analogous art Babaei teaches the number of SPS occasions, of the SPS configuration, that are multiplexed in the same PUCCH communication (¶0173 discloses that the HARQ-ACK for more than one SPS PDSCH receptions/release in a same PUCCH will occur
in case of multiple SPS configurations and/or shorter SPS periodicities. For multiple SPS configurations and/or shorter SPS periodicities, HARQ-ACK for more than one SPS PDSCH receptions/release in a same PUCCH may be reported. ¶00231 discloses that the wireless device may receive a plurality of downlink receptions. The plurality of downlink receptions may comprise zero dynamically scheduled PDSCHs where downlink reception could be dynamically scheduled PDSCH or semi-persistently scheduled PDSCH or a DCI indicating release of downlink SPS (¶0223)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Babaei which may reduce uplink signaling overhead, may increase data rates, reduce latency/delay of a communication, and reducing downlink signaling overhead (due to wrong rescheduling decisions) (Babaei, ¶0229).

Regarding claim 8, the combination of Takeda, Lyu, Takeda2, Lin, and Babaei discloses all limitations of claim 7. Takeda2 further teaches wherein the number of SPS occasions includes an initial SPS occasion for the SPS configuration (Fig. 4 discloses SPS opportunities #0 to #6 (SPS opportunity #0 is the first one) based on SPS setting information).

    PNG
    media_image1.png
    439
    829
    media_image1.png
    Greyscale

Regarding claim 9, the combination of Takeda, Lyu, Takeda2, Lin, and Babaei discloses all limitations of claim 7. The cited reference Babaei further discloses wherein the number of bits, correspond to the number of SPS occasions (¶0223 discloses that wireless device indicates HARQ feedback (e.g., a positive or negative acknowledgement (ACK or NACK respectively)) for a downlink reception (e.g., dynamically scheduled PDSCH or semi-persistently scheduled PDSCH or a DCI indicating release of downlink SPS) ... a wireless device may include a plurality of acknowledgement bits corresponding to a plurality of downlink SPS receptions of a cell in the HARQ-ACK codebook).

Regarding claim 10, the combination of Takeda, Lyu, Takeda2, Lin, and Babaei discloses all limitations of claim 7. The cited reference Babaei further discloses wherein a number of bits of the ACK/NACK feedback, correspond to the number of SPS occasions (¶0223 discloses that a wireless device may include a plurality of acknowledgement bits corresponding to a plurality of downlink SPS receptions of a cell in the HARQ-ACK codebook) and are transmitted in a dynamic portion of a Type 2 hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook (¶0172 discloses that in case multiple DL SPS occur per a cell within a PUCCH slot duration, multiple bits per cell need to be added to the dynamic HARQ codebook where dynamic HARQ codebook is a Type 2 HARQ-ACK codebook (See Takeda ¶0026)).

Regarding claim 11, the combination of Takeda, Lyu, Takeda2, Lin, and Babaei discloses all limitations of claim 10. The cited reference Babaei further discloses wherein one or more SPS occasions, of the SPS configuration, that are acknowledged or negatively acknowledged in a subsequent PUCCH communication, transmitted after the PUCCH communication, are appended to a dynamic portion of a Type 2 hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook in the subsequent PUCCH communication (¶0050 discloses a mechanism is used for determining the Type 2 HARQ-ACK codebook. For example, the UE may map the HARQ-ACK bits corresponding to the SPS PDSCH not associated with the activation DCI and The UE may map the HARQ-ACK bits corresponding to the SPS PDSCH and the SPS release associated with the activation DCI).

Regarding claim 13, the combination of Takeda, Lyu, Takeda2, Lin, and Babaei discloses all limitations of claim 7. The cited reference Babaei further discloses the combination does not explicitly teachdetermining to multiplex the number of SPS occasions of the SPS configuration in the PUCCH communication based at least in part on an indication, in the activation or reactivationDCI or the SPS configuration, of the number of SPS occasions for which ACK/NACK feedback is to be multiplexed(¶0173 discloses that the HARQ-ACK for more than one SPS PDSCH receptions/release in a same PUCCH will occur in case of multiple SPS configurations. ¶017-1-¶0172 further discloses that HARQ-ACK for multiple SPS PDSCHs may need to be aggregated and multiple DL SPS occur per a cell within a PUCCH slot duration, multiple bits per cell need to be added to the dynamic HARQ codebook. The number of DL SPS PDSCH per PUCCH slot duration per cell may depends on activation and/or configuration status of DL SPS configuration(s)).

Regarding claim 14, the combination of Takeda, Lyu, Takeda2, Lin, and Babaei discloses all limitations of claim 7. Takeda2 further teaches wherein the ACK/NACK feedback for the number of SPS occasions is transmitted in the PUCCH communication based at least in part on a single physical downlink shared channel (PDSCH)-to-PUCCH timing value indicated in the activation or reactivation DCI (¶0129 discloses that HARQ-ACK for a plurality of PDSCHs respectively received in the SPS occasions #0 to #6 in a predetermined window may be transmitted by using the PUCCH resource #6 allocated after the predetermined period k from the last SPS opportunity #6 where ¶0092 discloses that predetermined period k may be decided by the UE on the basis of at least one of a value of a predetermined field (for example, a PDSCH-HARQ-ACK feedback timing indicator field) in the DCI for activation).

Regarding claim 15, the combination of Takeda, Lyu, Takeda2, Lin, and Babaei discloses all limitations of claim 14. Takeda2 further discloses wherein the PDSCH-to-PUCCH timing value indicates a timing from a latest-occurring SPS occasion, of the number of SPS occasions, to the PUCCH communication (¶0139 discloses that a plurality of SPS occasions #0 i and #1 i (i=1, 2) corresponding to different SPS configuration information #1 and #2 are configured within a predetermined window (here, the slot #n), HARQ-ACK for the plurality of PDSCHs received in the plurality of SPS occasions may be transmitted by using a single PUCCH resource allocated after the predetermined period k from one (for example, the first or last SPS opportunity) of the plurality of SPS occasions).

Regarding claim 16, the combination of Takeda, Lyu, Takeda2, Lin, and Babaei discloses all limitations of claim 14. Takeda2 further discloses wherein the PDSCH-to-PUCCH timing value indicates a timing from an initial SPS occasion, of the number of SPS occasions, to the PUCCH
communication (¶0128 discloses that a plurality of SPS occasions corresponding to 
one SPS configuration information #1 are configured within a predetermined window (here, the slot #n), HARQ-ACK for a plurality of PDSCHs received in the plurality of SPS occasions may be transmitted by using a single PUCCH resource allocated after the predetermined period k from one (for example, the first SPS opportunity) of the plurality of SPS occasions).

Claims 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (EP3952509), view of Lyu et al (US20210037516), in further view of Takeda2 et al (US20220191900), in further view of Babaei et al (WO2020223195) , in further view of Lin et al (US20140050176), in further view of Park et al (US20200313809).

Regarding claim 12, the combination of the combination of Takeda, Lyu, Takeda2, Lin, and Babaei discloses all limitations of claim 7. However, the combination does not explicitly teach wherein one or more SPS occasions, of the SPS configuration, that are acknowledged or negatively acknowledged in a subsequent PUCCH communication, transmitted after the PUCCH communication, are appended to a dynamic portion of a Type 2 hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook in the subsequent PUCCH communication.
In an analogous art Park teaches wherein one or more SPS occasions, of the SPS configuration, that are acknowledged or negatively acknowledged in a subsequent PUCCH communication, transmitted after the PUCCH communication, are appended to a dynamic portion of a Type 2 hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook in the subsequent PUCCH communication (¶0147 discloses HARQ-ACK codebook determination method in a situation in which two or more PUCCHs containing HARQ-ACK information can be transmitted in one slot. This is called mode 2. The terminal may be able to operate in mode 2 transmit one or more HARQ-ACK PUCCH in one slot).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Park to efficiently use radio resources and performing grant-free based data transmission and reception.

Regarding claim 17, the combination of the combination of Takeda, Lyu, Takeda2, Lin, and Babaei discloses all limitations of claim 7. However, the combination does not explicitly teach wherein the number of SPS occasions of the SPS configuration for which the ACK/NACK feedback is permitted to be multiplexed in the PUCCH communication is limited to a maximum number of SPS occasions for which ACK/NACK feedback is permitted to be multiplexed in the PUCCH communication.
In an analogous art Park teaches wherein the number of SPS occasions of the SPS 
configuration for which the ACK/NACK feedback is permitted to be multiplexed in the PUCCH communication is limited to a maximum number of SPS occasions for which ACK/NACK feedback 
is permitted to be multiplexed in the PUCCH communication (¶0146 discloses that a method in which one PUCCH transmission resource is determined in one slot, when the PDSCHs scheduled in different DCIs are multiplexed and transmitted in one HARQ-ACK codebook in the same slot and ¶0211-¶0212 discloses that the terminal to determine a dynamic HARQ-ACK codebook for SPS PDSCH reception. The terminal starts to determine the size of the HARQ-ACK codebook for HARQ-ACK information to be transmitted in a specific slot. The terminal … calculates the total number of SPS PDSCSHs generated in the slot corresponding to the slot to transmit the HARQ-ACK information and reflects it in the HARW-ACK codebook size. ¶0150 discloses that the size of the semi-static HARQ-ACK codebook in slot k+1 is equal to the maximum number of PDSCHs that can be transmitted in slot k).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Park to efficiently use radio resources and performing grant-free based data transmission and reception.

Regarding claim 18, the combination of the combination of Takeda, Lyu, Takeda2, Lin, and Babaei, and Park discloses all limitations of claim 17. The cited reference Park further discloses wherein at least one of the maximum number of SPS occasions or the number of SPS occasions for which the ACK/NACK feedback is permitted to be multiplexed is configured according to a radio resource control message (¶0212 discloses that the terminal is previously configured to operate with a dynamic HARQ-ACK codebook as a higher signal, the terminal starts to determine the size of the HARQ-ACK codebook for HARQ-ACK information to be transmitted in a specific slot. The terminal not only determines the size of the HARQ-ACK codebook for the dynamic scheduled PDSCH, but also calculates the total number of SPS PDSCSHs generated in the slot corresponding to the slot to transmit the HARQ-ACK information and reflects it in the HARW-ACK codebook size).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656
The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462